Citation Nr: 0201045	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-16 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an earlier effective date, prior to December 
18, 1996, for an award of service connection for glaucoma of 
the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
glaucoma of the right eye and assigned a 10 percent rating, 
effective from December 18, 1996.  The veteran responded with 
an October 1997 Notice of Disagreement regarding the assigned 
effective date.  VA sent him a Statement of the Case in 
September 1998.  The veteran perfected his appeal of the 
issue when he filed a substantive appeal in October 1998.  
The veteran testified at a personal hearing before the 
undersigned member of the Board in June 2001, and presented 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2001).  

A review of the claims folder reveals other matters that the 
Board will now refer to the RO for the appropriate action.  
In a May 1995 decision, the RO denied the claim of 
entitlement to service connection for diabetes mellitus, 
entitlement to service connection for Agent Orange exposure, 
and entitlement to service connection for bleeding gums.  
Notification of the denial was issued in July 1995.  
Appellate action was not initiated, and the decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  In a July 1997 
statement and June 2001 memorandum, the issue of service 
connection for bleeding gums was raised.  In a November 2000 
statement, the veteran raised the issues of entitlement to 
service connection for diabetes mellitus due to Agent Orange 
exposure, and service connection for a skin condition.  
Therefore, it appears that the veteran has submitted an 
application to reopen the claim of service connection for 
bleeding gums and the claim of service connection for 
diabetes mellitus, as well as a new claim of entitlement to 
service connection for a skin condition.  These issues are 
not before the Board at this time, and are now referred to 
the RO for the appropriate action.  With regard to claim for 
diabetes, the Board points out that VA regulations were 
amended to establish presumptive service connection for Type 
2 diabetes based on herbicide exposure.  See 66 Fed. Reg. 
23,166-23,169 (May 8, 2001). 

In a written memorandum dated in June 2001, the veteran's 
representative provided a Notice of Disagreement with the 
initial rating assigned from the time of the grant of service 
connection for the veteran's right eye disability.  
Therefore, the propriety of the initial rating is pending 
since 38 C.F.R. § 19.26 requires the issuance of a Statement 
of the Case on that issue.  In such situations, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In December 1991, the veteran filed an application for 
entitlement to service connection for a right eye disability.  

3.  In August 1994, the RO denied service connection for a 
right eye disability on the basis that a right eye disability 
was not shown on recent VA fee basis examination; the veteran 
was notified of the decision and advised of his appellate 
rights by VA letter that was sent to his address of record; 
the VA notification letter was not returned to VA by the 
postal service as undeliverable.  

4.  On December 18, 1996, VA received the veteran's 
application to reopen his claim for entitlement to service 
connection for a right eye disability.  

5.  In a January 1997 rating decision, the RO granted service 
connection for right eye glaucoma, effective from December 
18, 1996, the date of receipt of his application to reopen 
the claim, and assigned the disability a 10 percent rating.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 18, 
1996, for the grant of service connection for glaucoma of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103A, 5107, 5110, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.400(q), (r) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified in pertinent part 
at 38 C.F.R. § 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  Regulations implementing 
the Veterans Claims Assistance Act of 2000 are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Regarding the matter on appeal, the Board finds that the RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000.  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  When the veteran testified before the undersigned 
member of the Board in June 2001, he and his representative 
were given notice of the evidence necessary to substantiate 
the claim.  The duty to suggest evidence was met at the time 
of the hearing pursuant to 38 C.F.R. § 3.103 (2001).  The 
veteran was afforded an additional period of 30-days to 
submit evidence.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  A review of the record does not indicate 
that Social Security Administration and vocational 
rehabilitation records need to be obtained.  VA treatment and 
examination reports are associated with the claims folder.  A 
transcript of the June 2001 hearing before the Board is 
associated with the claims folder. 

Factual Background

In December 1991, VA received the veteran's initial claim of 
entitlement to service connection for a right eye disability.  
His service medical records revealed that he had been seen in 
1972 for right eye corneal laceration with traumatic hyphema 
in the right eye.  The veteran underwent VA fee basis 
ophthalmology examination at a German medical facility in May 
1992.  Following examination, the examiner offered that there 
was no remaining damage from the veteran's 1972 right eye 
injury.  

In an Application for Medical Benefits, dated October 20, 
1993, the veteran requested that all mail be sent to a 
specified address of a commissary at a U.S. military facility 
in Germany.  In March 1994, VA received the veteran's 
application for direct deposit noting the military commissary 
address as the veteran's address.  In January 1995, VA 
received the veteran's application for medical benefits.  
This application specifically notes that VA was to send all 
mail to the military commissary address.  

In August 1994, the RO denied the veteran entitlement to 
service connection for a right eye disability.  The basis for 
the denial was that there was no residual damage remaining in 
the veteran's right eye stemming from his 1972 right eye 
injury.  The veteran was notified of the decision and advised 
of his appellate rights by VA letter sent to the military 
commissary address specified by the veteran.  The letter was 
not returned to VA by the postal service as undeliverable.  
He did not appeal the August 1994 rating decision and it 
became final.  

On December 18, 1996, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a right eye disability.  In support of the 
application to reopen, the veteran's post-service outpatient 
treatment records from the USNH, Okinawa, for August 1995 to 
November 1996 were submitted.  Those records contained a 
consult sheet dated in March 1996 containing a diagnosis of 
angle recession glaucoma in the right eye, which the examiner 
offered was from a previous trauma to the right eye.  In 
January 1997, the RO issued a rating decision awarding the 
veteran service connection for glaucoma of the right eye, 
effective from December 18, 1996, the date of receipt of the 
veteran's application to reopen his claim.  

The veteran filed a Notice of Disagreement in October 1997 
regarding the assigned effective date.  He stated that he 
first filed a claim of service connection for a right eye 
disability within the year following his separation from 
active duty service; hence, the effective date of the award 
of service connection should be effective the first day 
following the date of his separation from service.  In 
September 1998, the veteran was sent a Statement of the Case, 
with cover letter, advising him of his appellate rights.  He 
perfected his appeal with the filing of an October 1998 
substantive appeal.  

The veteran testified before the undersigned Member of the 
Board in June 2001.  During the hearing, he stated that he 
never received notice of the RO's August 1994 denial of 
service connection for a right eye disability; therefore, he 
never filed a notice of disagreement regarding that decision.  
He maintained that he was under the impression the claim was 
still on-going.  The veteran contended that an earlier 
effective date is warranted for his eventual award of service 
connection for glaucoma of the right eye because the lack of 
notice of the 1994 rating decision prevented his timely 
appeal of that decision.  

Legal Analysis

The veteran seeks an effective date prior to December 18, 
1996 for the award of service connection for glaucoma of the 
right eye.  Here, the evidence of record establishes that the 
veteran was informed of the August 1994 denial of service 
connection for a right eye disability, and that the decision 
became final one year thereafter in the absence of appellate 
action.  38 U.S.C.A. § 7105 (West 1991).  The veteran's 
subsequent application for service connection for a right eye 
disability was received on December 18, 1996.  The law 
provides that, where a finally adjudicated claim is reopened 
with new and material evidence, the effective date for 
benefits will be the date of VA receipt of the application to 
reopen, or the date entitlement arose, whichever is the later 
date (emphasis added).  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (q), (r) (2001).  Therefore, service 
connection for a right eye disability may not be effective 
prior to the date the RO received the veteran's application 
to reopen his claim; which is December 18, 1996.  Hence, as a 
matter of law, an effective date prior to December 18, 1996, 
must be denied.   Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(Where a claim is absent of any legal merit, or there is a 
lack of entitlement under the law, the claim must be 
terminated.)  

The veteran contends that his date of claim should be 
recognized as the date following his discharge from service 
in 1991, instead of the December 1996 date.  He essentially 
argues that he was never informed of the initial denial of 
the claim he filed in 1991.  In general, a disallowed claim 
does not become a final determination where VA has failed to 
procedurally comply with statutorily mandated requirements, 
including providing the appellant with written notification 
of the decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995); see also Best v. Brown, 10 Vet. App. 322, 325 (1997); 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Thus, if, as 
the veteran contends, he was never informed of the original 
denial of the claim in August 1994, then his 1991 claim would 
be the sole claim of record for this disability, and he is 
potentially eligible for an earlier effective date under 
38 U.S.C.A. § 5110.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 U.S.C.A. § 3.1(q) 
(2001).  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (the VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).  

In the present case, the record contains a VA benefits form 
completed in October 1993 which includes the request that all 
mail be sent to the specified military commissary address in 
Germany.  Also, in March 1994, VA received the veteran's 
application for direct deposit noting the military commissary 
address.  Likewise, in January 1995, the veteran, on a VA 
application for medical benefits, specifically requested that 
all mail be sent to the military commissary address.  As 
such, the record shows that, between October 1993 and January 
1995, the veteran clearly was using the military commissary 
address for VA purposes.  Hence, this was his address of 
record at the time.  

According to the copy of the cover letter in the claims 
folder, notice of the August 1994 rating decision and 
advisement of his appellate rights were sent to the veteran 
at the above-mentioned address of record.  There is nothing 
in the file showing that the letter was returned by the 
Postal Service indicating that the letter was undeliverable.  
"Presumption of regularity" supports the official acts of 
public officers (to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Although 
the veteran contends that he never received the notification 
letter, the Court specifically held that statements, such as 
the one expressed by the veteran, standing alone, are not 
sufficient to rebut the presumption of regularity in RO 
operations.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)). While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  

It is important to emphasize that this notification letter 
was not returned to VA as undeliverable, nor is there any 
indication that any of the other correspondence sent to the 
veteran at that address was returned.  The record does not 
disclose that the veteran informed VA of a new or alternative 
mailing address between October 1993 and August 1994.  In 
fact, as late as January 1995, he was still instructing VA to 
have all mail sent to the military commissary address and, in 
early February 1995, VA correspondence concerning other 
claims was sent to the veteran at that address. It is clear 
that the veteran received that correspondence, as it is in 
the record and contains the veteran's handwritten comments on 
its face.  In Hyson v. Brown, 5 Vet. App. 262 (1993), the 
Court noted that in the normal course of events, it is the 
burden of the appellant to keep VA apprised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson at 265.  While the veteran has himself testified that 
he never received notice of the August 1994 denial, his 
testimony, in and of itself, is not the sort of clear 
evidence to the contrary required to overturn the presumption 
of administrative regularity.  

Under the circumstances, the appropriate effective date for 
the grant of service connection for the veteran's right eye 
disability is December 18, 1996, the date of receipt of the 
claim to reopen.  This is the date assigned by the RO; 
therefore, no earlier date is warranted, with the actual 
payment of monetary benefits effective the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2001).  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to December 18, 1996, for the award 
of service connection for glaucoma of the right eye is 
denied.  



REMAND

As noted in the Introduction, the veteran's dissatisfaction 
with the initial rating of 10 percent since the grant of 
service connection for his right eye disability has been 
technically pending since the veteran's Notice of 
Disagreement in June 2001.  He is entitled to a Statement of 
the Case on that issue.  

Accordingly, this issue is remanded to the RO for the 
following action:  

The RO should issue a Statement of the 
Case addressing the assignment of an 
initial 10 percent rating for right eye 
disability since the effective date of 
the grant of service connection.  The 
veteran and his representative are 
reminded that appellate review of this 
issue may only be accomplished if a 
timely substantive appeal is filed.  If, 
and only if, the veteran submits a 
timely substantive appeal should the RO, 
in accordance with current appellate 
procedures, certify that issue for 
appellate review and return the case to 
the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

